DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott, JR et al (U.S. Pub. 2016/0160331)
Regarding claim 9, a fluid ejection device comprising a nozzle plate (Paragraph 0002)
A 50 nm to 10 µm amorphous thin metal film applied directly to the nozzle plate (Paragraph 0020), wherein the amorphous thin metal film comprises:
10 at % to 50 at % of a metalloid, wherein the metalloid is carbon, silicon, boron, or a mixture thereof (Abstract)
5 at % to 70 at % of a first metal; and 5 at % to 70 at % of a second metal (Abstract; Paragraphs 0011, 0018, 0021)
Wherein the first metal and the second metal are independently titanium, vanadium, chromium, iron, cobalt, nickel, zirconium, niobium, molybdenum, ruthenium, rhodium, palladium, hafnium, tantalum, tungsten, osmium, iridium, or platinum; and wherein the first metal and the second metal are from different periods of the periodic table of elements (Abstract; Paragraphs 0011, 0018, 0021).  Abbott discloses the metals will be selected from the above group, which include metals from multiple periods of the periodic table, therefore Abbott discloses it is known to use metals from different periods of periodic table of elements (example: first metal selected to be titanium and the second metal selected to be zirconium; plurality of choices are possible)
Regarding claim 10, wherein the first and second metal independently include tantalum, tungsten, nickel, or platinum (Abstract; Paragraphs 0011, 0021)
Regarding claim 12, wherein the amorphous thin metal film further comprises a third metal selected from titanium, vanadium, chromium, iron, cobalt, nickel, zirconium, niobium, molybdenum, ruthenium, rhodium, palladium, hafnium, tantalum, tungsten, osmium, iridium, or platinum, wherein the third metal is different than the first metal and the second metal (three metals; Abstract)
Regarding claim 13, comprising 0.1 at % to 25 at % of a dopant, wherein the dopant is nitrogen, oxygen, or a mixture thereof (Paragraph 0019)


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 1-8, 15 is the inclusion of the limitation of a crosslinked polymer substrate; and wherein the first metal and the second metal are from different periods of the periodic table of elements.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 14 is the inclusion of the method step of depositing the amorphous think metal film to a crosslinked polymeric nozzle plate substrate; and wherein the first metal and the second metal are from different periods of the periodic table of elements.  It is this step found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 22, 2022